      Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
VUZIX CORPORATION,

                 Plaintiff,


           - against -                            MEMORANDUM AND ORDER

                                                    19 Civ. 689 (NRB)
RICARDO ANTONIO PEARSON a/k/a
RICHARD PEARSON

                 Defendant.


--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Plaintiff Vuzix Corporation (“Vuzix”) brings this action

against defendant Ricardo Antonio Pearson, also known as Richard

Pearson, asserting claims of libel and libel per se based on a

report and an article about the plaintiff’s business and financial

condition that defendant made available online.            Defendant now

moves to dismiss the plaintiff’s amended complaint in its entirety

pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6).

Defendant also seeks to strike the amended complaint pursuant to

California Anti-SLAPP statute, Cal. Civ. Proc. Code § 425.16(b).

For the following reasons, the defendant’s motion is granted.




                                    1
       Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 2 of 15



                              I.     Background

    The Court recites here only those facts necessary for resolving

the present motion.

      A. Plaintiff Vuzix Corporation

      Plaintiff Vuzix is a Delaware corporation with its principal

place of business in New York.             Am. Compl. (ECF No. 21) ¶ 3.

Plaintiff is listed on NASDAQ under the symbol “VUZI.”                      Id.

Plaintiff develops and manufactures wearable display devices.               Id.

at ¶ 12.

      B. Defendant Ricardo Antonio Pearson

      Plaintiff characterizes defendant Ricardo Antonio Pearson as

a   short-seller   in   its   amended      complaint.     Am.    Compl.    ¶ 4.

Defendant Pearson is currently residing in Los Angeles, California

and has maintained the same mailing address since 2008.                Pearson

Decl. (ECF No. 1-2) ¶ 2.           Although Pearson frequently travels

internationally, he is a tax resident of California.             Id. at ¶ 4.

Pearson disclaims residing in New York since 2005.              Id. at ¶ 5.

      Pearson    operates     a      website   with      the    domain     name

Moxreports.com.      Am.    Compl.    ¶ 4.     Pearson    has   also     been   a

contributor to the Seeking Alpha website, an online forum where

contributors make their articles focusing on the financial market

available to the public.      Id. Seeking Alpha is operated by Seeking

Alpha Inc., an entity headquartered in New York.                Id. at ¶ 10.

Defendant Pearson uses the name Richard Pearson in the bylines of

                                       2
        Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 3 of 15



his   report   published    on   Moxreports.com      and   the    articles      he

contributed to Seeking Alpha.        Pearson Decl. ¶ 11.

            Since   2009,    defendant    Pearson    has   contributed       104

articles to Seeking Alpha.       Am. Compl. at ¶ 5.        The Seeking Alpha

website’s Terms of Use include a forum selection clause requiring

each individual user of          Seeking Alpha      to submit to personal

jurisdiction of federal and state courts in New York County, New

York.    Id. at ¶ 10; Manister Decl. (ECF No. 31), Ex. 5.

      On March 16, 2018, defendant Pearson published a report about

plaintiff Vuzix on Moxreports.com (“Vuzix Report”).                   Am. Compl.

¶ 25.     On March 20, 2018, Pearson also contributed an article

entitled Vuzix: Far Worse Than Anyone Had Imagined (together with

Vuzix Report, “Vuzix Articles”) to Seeking Alpha.             Id.      Plaintiff

alleges    that the    Vuzix Articles included a number of false,

misleading and defamatory statements about it.             Id. at ¶ 27.

      C. Procedural History

      Plaintiff     initially    commenced   this    action      by    filing    a

complaint in New York State Supreme Court on April 5, 2018.                  See

ECF No. 1, Ex. 1.        On January 23, 2019, defendant removed this

case to this Court pursuant to 28 U.S.C. § 1441(b), asserting that

this Court has subject matter jurisdiction over this action under

28 U.S.C. § 1332 based on the diversity of citizenship.                  See ECF

No. 1.    Along with his notice of removal, defendant submitted a



                                      3
       Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 4 of 15



declaration in support of his assertion of California citizenship.

Id. at Ex. 2.

      On February 22, 2019, plaintiff moved to remand this action

to New York State Supreme Court, and the parties’ briefing on that

motion followed.        See ECF Nos. 10; 12; 13.              The Court denied the

plaintiff’s motion to remand on April 24, 2019, finding that

defendant was domiciled in California, and therefore the Court had

subject matter jurisdiction over this case.                  See ECF No. 36.    While

the motion to remand was pending, during a teleconference on

February 27, 2019, the Court granted plaintiff leave to amend the

complaint.    See ECF No. 14.         Plaintiff filed the amended complaint

on March 20, 2019. See ECF No. 21.                Subsequently, defendant moved

to dismiss the amended complaint on March 27, 2019.1                    See ECF No.

24.



                               II.     Discussion

      Before the Court is the defendant’s motion to dismiss the

amended     complaint     in    its     entirety       for     lack    of    personal

jurisdiction,     failure      to    state    a     claim,    and    immunity   under

California anti-SLAPP statute (Cal. Civil Proc. Code §425.16(b)).

See   ECF   No.   23.     Concluding         that    the     Court   lacks   personal


      1     After reviewing the parties’ submissions in connection with the
defendant’s motion to dismiss, the Court held a teleconference with the parties
on October 23, 2019 and gave parties an opportunity to present their positions
on the issue of personal jurisdiction, in lieu of having full oral argument on
all three asserted grounds for dismissal.

                                         4
      Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 5 of 15



jurisdiction   over    defendant,   the    Court   dismisses   the   amended

complaint pursuant to Federal Rule of Civil Procedure 12(b)(2) and

refrains from addressing the other two grounds.

     A. Legal Standards

           i. Federal Rule of Civil Procedure 12(b)(2)

     In opposing a motion to dismiss pursuant to Rule 12(b)(2) of

the Federal Rules of Civil Procedure, it is the plaintiff’s burden

to demonstrate that the Court has jurisdiction over the defendant.

Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir.

2001).     “In order to survive a motion to dismiss for lack of

personal jurisdiction, a plaintiff must make a prima facie showing

that jurisdiction exists.”     Penguin Grp. (USA) Inc. v. Am. Buddha,

609 F.3d 30, 34 (2d Cir. 2010).           Such a showing “entails making

‘legally sufficient allegations of jurisdiction,’ including ‘an

averment of facts that, if credited, would suffice to establish

jurisdiction over the defendant.’”         Id.   A plaintiff can make this

showing through its “own affidavits and supporting materials.”

Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d Cir.

1981).    The court deciding a motion pursuant to Rule 12(b)(2) must

“construe the pleadings and affidavits in plaintiff’s favor.”               PDK

Labs, Inc. v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997).

     In    resolving   questions    of     personal   jurisdiction     in    a

diversity action, as here, “a district court must conduct a two-

part inquiry.”     Met. Life Ins. Co. v. Robertson-Ceco Corp., 84

                                    5
      Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 6 of 15



F.3d 560, 567 (2d Cir. 1996).      “First, it must determine whether

the plaintiff has shown that the defendant is amenable to service

of process under the forum state’s laws; and second, it must assess

whether the court’s assertion of jurisdiction under these laws

comports with the requirements of due process.”          Id.

         ii. New York Long-Arm Statute

     Plaintiff argues that the Court has personal jurisdiction

over defendant, who is not domiciled in New York but in California,

under New York’s long-arm statute.

     New York’s long-arm statute is embodied in Section 302(a) of

the New York Civil Practice Law & Rules.             It contains three

subsections, each of which provides a separate basis for hailing

a non-domiciliary defendant into the New York Court.              A notable

aspect of the statute is that “Sections 302(a)(2) and (3), which

permit jurisdiction over tortious acts committed in New York and

those committed outside New York that cause injuries in the state,

respectively, explicitly exempt causes of action for the tort of

defamation, [including the torts of libel,] from their scope.”

Best Van Lines, Inc. v. Walker, 490 F.3d 239, 244-45 (2d Cir.

2007).    Recognizing    that   exclusion   from   New   York’s    long-arm

statute, plaintiff relies only on Section 302(a)(1) of New York

Civil Practice Law and Rules (“Section 302(a)(1)”) as the asserted

basis of the Court’s jurisdiction.      Section 302(a)(1), in relevant

part, provides that “a court may exercise personal jurisdiction

                                    6
      Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 7 of 15



over any non-domiciliary . . . , who in person or through an agent,

transacts any business within the state.”

     “To determine the existence of jurisdiction under [S]ection

302(a)(1), a court must decide (1) whether the defendant transacts

any business in New York and, if so, (2) whether this cause of

action arises from such a business transaction.”          Best Van Lines,

490 F.3d at 246 (internal quotations omitted).

     “In order to demonstrate that an individual is transacting

business within the meaning of Section 302(a)(1), there must have

been some ‘purposeful activities’ within the State that would

justify bringing the nondomiciliary defendant before the New York

courts.”     SPCA of Upstate New York, Inc. v. Am. Working Collie

Ass’n, 963 N.E.2d 1226, 1228 (N.Y. 2012). New York courts construe

the phrase “transacts any business within the state” in Section

302(a)(1) “more narrowly in defamation cases than they do in the

context of other sorts of litigation.”         Best Van Lines, 490 F.3d

at 248.      “[T]he posting of defamatory material on a website

accessible    in   New   York   does   not,   without   more,   constitute

‘transacting business’ in New York for the purposes of New York’s

long-arm statute.”       Id. at 250.

     As to the second part of the test, “a suit will be deemed to

have arisen out of a party’s activities in New York if there is an

articulable nexus, or a substantial relationship, between the

claim asserted and the actions that occurred in New York.”             Id. at

                                       7
       Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 8 of 15



248 (quoting Henderson v. INS, 157 F.3d 106, 123 (2d Cir. 1998)).

By   contrast,   “a   connection   that   is   ‘merely   coincidental’   is

insufficient to support jurisdiction.”         Sole Resort, S.A. de C.V.

v. Allure Resorts Management, LLC, 450 F.3d 100, 103 (2d Cir. 2006)

(quoting Johnson v. Ward¸4 N.Y.3d 516, 520 (N.Y. 2005)).

      B. Analysis

      Plaintiff contends that the Court has personal jurisdiction

over defendant on three distinct bases: (1) defendant’s operation

of his own website Moxreports.com; (2) defendant’s contribution of

articles to the website Seeking Alpha, and (3) the forum-selection

clause in the Seeking Alpha Terms of Use.            The Court addresses

each alleged basis in turn.

            i. Operation of Moxreports.com

      The Court first addresses the plaintiff’s reliance on the

defendant’s operation of his own website, Moxreports.com, as the

asserted basis of personal jurisdiction.           The only allegations

about Moxreports.com in the amended complaint are that defendant

has been the operator of the website and posted the Vuzix Report

on it.   Am. Compl. ¶¶ 4; 25.      The Second Circuit has already held

in Best Van Lines that a defendant does not “transact business”

under Section 302(a)(1) by engaging in those activities outside

New York.    490 F.3d at 253 (holding that defendant posting a report

with allegedly defamatory statements on his website operated in

Iowa does not constitute “transacting business” under Section

                                     8
      Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 9 of 15



302(a)(1)). Nowhere in the amended complaint does plaintiff allege

that defendant conducted any activity in New York in connection

with operating Moxreports.com or posting the Vuzix Report on it.

Therefore, the Court rejects the plaintiff’s assertion of personal

jurisdiction based on the defendant’s operation of Moxreports.com.

        ii. Contribution of Articles to Seeking Alpha Website

     Plaintiff next argues that defendant “transacted business” in

New York by contributing 104 articles to Seeking Alpha.                The

plaintiff’s argument is without merit.

     The Court begins addressing this argument by reiterating the

Second Circuit’s position in Best Van Lines that “the posting of

defamatory material on a website accessible in New York does not,

without more, constitute ‘transacting business’ in New York for

the purposes of New York’s long-arm statute.”          490 F.3d at 250.

The result is the same even when the allegedly defamed person or

entity is a resident of New York.       See SPCA of Upstate New York,

Inc. v. Am. Working Collie Ass’n, 74 A.D.3d 1464 (N.Y. App. Div.

3d Dep’t 2010), aff’d 18 N.Y.3d 400 (N.Y. 2012).

     Here, the only activities by defendant plaintiff refers to as

the basis of personal jurisdiction are the alleged posting of

defamatory materials on his website and Seeking Alpha.           However,

there is no allegation in the amended complaint suggesting—and

plaintiff even do not contend so in their motion papers—that any

among the Vuzix Articles or the defendant’s articles contributed

                                    9
       Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 10 of 15



to Seeking Alpha was “purposefully directed to the residents of

New York rather than a nationwide audience.”                Best Van Lines, 490

F.3d at 253.           Moreover, nowhere in the amended complaint does

plaintiff allege any physical or commercial activity by defendant

in or towards New York.          Therefore, plaintiff has failed to allege

any “purposeful activities” by defendant in New York that would

justify         bringing   defendant   before      this   Court    under   Section

302(a)(1).2

       Plaintiff attempts to distinguish Best Van Lines from this

case       on   two   separate   grounds:    (1)    defendant     contributed   his

articles to Seeking Alpha “for his own financial gain,” and (2)

the website at issue in Best Van Lines was based in Ohio whereas

Seeking Alpha is based in New York.                Pl. Mem. of Law in Opp. (ECF

No. 33) at 7 n. 8.          The Court addresses each ground in turn.

       First, the allegation of defendant’s financial motive in

contributing articles to Seeking Alpha does not warrant a different



       2    Plaintiff seeks to attach special significance to the defendant’s
online activities alleged here with the number of articles defendant allegedly
contributed to Seeking Alpha. See Mem. of Law in Opp. (ECF No. 33) at 7 n. 8.
The plaintiff’s reliance on the number of articles defendant contributed to
Seeking Alpha to cure the defect in its pleading of jurisdiction is misplaced
for two reasons.    First, the number of articles defendant contributed is
immaterial in the jurisdictional inquiry under Section 302(a)(1) because
“[t]ransacting business under the New York long-arm statute has been interpreted
to require a certain quality, rather than a specific quantity, of contacts with
New York.” Broad Horizons, Inc. v. Central Crude Ltd., No. 94 Civ. 1593 (PKL),
1994 WL 623075, at *2 (S.D.N.Y. Nov. 9, 1994) (emphasis added). Second, 103
articles that are not about Vuzix cannot be considered as part of the purported
“transaction of business” by defendant because contribution of those articles
would not pass the second step of jurisdictional inquiry under Section
302(a)(1): whether the cause of action at issue “arises from such a business
transaction.” Best Van Lines, 490 F.3d at 246.

                                        10
      Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 11 of 15



outcome.      In Naples v. Janesville Apparel Co., 289 N.Y.S.2d 268,

269 (N.Y. App. Div. 2d Dep’t 1968), a New York City fireman brought

a   product    liability     action    against      a     Wisconsin     corporation

manufacturing fireman’s “turnout” coats.                  The plaintiff alleged

that the New York state court had personal jurisdiction over the

defendant      under   Section        302(a)(1)     because       the      defendant

“transacted business” in New York by advertising its product in a

magazine that was published in New York and widely read by firemen

across the country.          Id. at 269-70.             The Appellate Division

concluded that such activity alone was insufficient to constitute

a “transaction of any business within the state” for the purpose

of Section 302(a)(1).3         Id. at 270.          The Appellate Division’s

approach in Naples has been expanded for the broader principle

that “mere solicitation of business within the state does not

constitute the transaction of business within the state, unless

the   solicitation     in    New   York       is   supplemented       by   business

transactions     occurring    in   the    state,     or    the   solicitation    is

accompanied by a fair measure of the defendant’s permanence and



      3     In reaching this conclusion, the Appellate Division noted that,
although the plaintiff alleged that he purchased the defendant’s product at
issue in New York, there was no allegation that the defendant itself shipped
the product into New York. Naples, 289 N.Y.S.2d at 270. In the absence of
such allegation, it was reasonable to infer the possibility of the defendant
shipping the product to an intermediary outside of New York, which then shipped
it into New York. Id. The Appellate Division opined that supplying a product
to an out-of-state intermediary that might thereafter ship the product into New
York in response to an order from New York does not constitute a “purposeful
activity” requisite for conferral of personal jurisdiction under Section
302(a)(1). Id.

                                         11
       Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 12 of 15



continuity in New York which establishes a New York presence.”

O’Brien v. Hackensack U. Med. Ctr., 760 N.Y.S.2d 425, 427 (N.Y.

App. Div. 1st Dep’t 2003).       The plaintiff’s amended complaint at

most can be viewed as alleging that defendant, from outside New

York, enabled a New York-based publication to circulate articles

that might help him gain financially.         Without more, this conduct

does    not     constitute   “transacting     business”      under    Section

302(a)(1).

       Plaintiff alternatively     attempts to distinguish           Best Van

Lines based on the domicile of website operator.             The Court finds

this argument uncompelling.      As discussed above, the touchstone in

Section       302(a)(1)   jurisdictional    inquiry     is     whether    the

defendant’s activities were “purposefully directed to New Yorkers

rather than a nationwide audience.”         Best Van Lines, 490 F.3d at

253.   The amended complaint does not include any allegation about

the residency distribution of Seeking Alpha audience and does not

explain how the domicile of Seeking Alpha’s operator would in any

manner elevate the significance of the defendant’s activities on

the website under Section 302(a)(1).

       In sum, plaintiff has failed to distinguish Best Van Lines

from this case.      Therefore, the Court finds that Best Van Lines is

controlling here and concludes that the alleged online activities

by defendant fall short of “transacting business” under Section

302(a)(1).

                                     12
       Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 13 of 15



         iii. Seeking Alpha Terms of Use

       As an alternative to its assertion of personal jurisdiction

under Section 302(a)(1), plaintiff contends that the Court has

personal    jurisdiction       over      defendant    pursuant     to    the    forum-

selection clause in the Seeking Alpha’s Terms of Use.                     According

to    plaintiff,       defendant   had    subjected    himself     to    the    forum-

selection clause by contributing the Vuzix Articles to Seeking

Alpha.    The Court disagrees.

       “Parties can consent to personal jurisdiction through forum-

selection clauses in contractual agreements.”                D.H. Blair & Co.,

Inc. v. Gottdiener, 462 F.3d 95, 103 (2d Cir. 2006).                     “[T]he fact

a party is a non-signatory to an agreement is insufficient,

standing alone, to preclude enforcement of a forum selection

clause.”    Aguas Lenders Recovery Grp., LLC v. Suez, S.A., 585 F.3d

696, 701 (2d Cir. 2009).           However, only when the “non-signatory is

‘closely related’ to a signatory,” may a non-signatory enforce the

forum selection clause against another signatory.                  Magi XXI, Inc.

v. Stato della Citta del Vaticano, 714 F.3d 714, 723 (2d Cir.

2013).      A    non-signatory      has    such   close   relationship         with   a

signatory       when   “the   non-signatory’s        enforcement    of    the    forum

selection clause is ‘foreseeable’ to the signatory against whom

the non-signatory wishes to enforce the forum selection clause.”

Id.    Courts have generally found such “close relationship” in two

kinds of situations: (1) “where the non-signatory had an active

                                          13
      Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 14 of 15



role in the transaction between the signatories,” or (2) “where

the non-signatory had an active role in the company that was the

signatory.”    Affiliated FM Ins. Co. v. Kuehne + Nagel, Inc., 328

F. Supp. 3d 329, 336 (S.D.N.Y. 2018) (collecting cases).                    Also,

“[n]on-signatory alter-egos, corporate executive officers, and

successors-in-interest      have   all,     at   least     in   some   instances,

satisfied the ‘closely related’ test.”             Id.

      Here, plaintiff does not allege that it had any role in the

transaction    between    defendant      and     Seeking    Alpha.        Although

plaintiff was the subject of defendant’s article on Seeking Alpha

at   issue,   plaintiff    does    not     allege—and      rather      appears   to

explicitly disclaim—any involvement in defendant’s preparation and

contribution of the Vuzix Articles.            Moreover, plaintiff does not

allege any interaction with Seeking Alpha, let alone any active

role in the operation of the website or its operator.                     Lastly,

plaintiff does not allege that it is an alter ego, corporate

executive officer, or a successor-in-interest of Seeking Alpha

Ltd., which is the other signatory than defendant in the Seeking

Alpha Terms of Use.       Having failed to show—or even allege—that it

is “closely related” to Seeking Alpha Ltd., plaintiff has failed

to carry its burden to establish a prima facie case of its

entitlement to enforce the forum selection clause in Seeking Alpha

Terms of Use against defendant.



                                      14
Case 1:19-cv-00689-NRB Document 39 Filed 11/06/19 Page 15 of 15
